         Case 1:20-cv-08885-JPO Document 22 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STACEY MERCER,
                              Plaintiff,
                                                                 20-CV-8885 (JPO)
                    -v-
                                                                      ORDER
 HOTEL WAYNE, INC.,
                              Defendant.



J. PAUL OETKEN, District Judge:

       The Court has discovered that it mistakenly ordered the document at Document Number

17 to be struck from the docket. The Court instead intended to remove the document at Docket

Number 18 from the docket because it mistakenly contains a confidential settlement

communication.

       The Clerk of Court is respectfully directed to restore the document filed at Docket

Number 17, and to strike the document filed at Docket Number 18 from the docket.

       SO ORDERED.

Dated: February 17, 2021
  New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
